                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARIE LAMB,                                    :
         Plaintiff,                            :
                                               :                 CIVIL ACTION
       v.                                      :                 NO. 21-638
                                               :
CVS HEALTH,                                    :
          Defendant.                           :
                                          ORDER

       AND NOW, this 28th day of May, 2021, upon consideration of Defendant’s Partial Motion

for Judgment on the Pleadings (ECF No. 4), it is hereby ORDERED that said Motion is

GRANTED in Part and DENIED in Part. Accordingly, Counts III and IV of Plaintiff’s

Complaint are DISMISSED, and Plaintiff shall have thirty (30) days from the date of this Order

to amend her Complaint.




                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II
                                                         C. DARNELL JONES, II J.
